DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-6, 8-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 12 and 20, the prior art of record, alone or in combination, fails to teach at least “training multiple candidate student models based on the set of training samples, the original teacher model, and the set of teacher models, the multiple candidate student models forming a set of student models; testing accuracy of output results of the multiple candidate student models through a set of verification data; and selecting a candidate student model of the multiple candidate student models as a target student model according to the accuracy, wherein a number of model parameters of any of the intermediate teacher models is less than that of the original teacher model.”
At best, Kurata et al (US 20210082399) teaches in ¶40-41 a guided model training submodule 114 for training one or more CTC models under the guidance of the guiding CTC model 130; the CTC model that has been trained under the guidance of the guiding CTC model 130 is called a guided CTC model 140.
At best, Florez Choque et al (US Patent 10311334 B1) teaches in col. 4 lines 26-47 at block 201, input data is received (e.g., in the form of the training data 105, and/or the input data 110, and/or data from other sources). At step 202, the variational autoencoder 102 performs automated feature selection with data unbiasing to generate the student models 107; the training in step 202 is guided by one or more of the master models 104, which illustratively include a master model 104-1 trained to determine the gender of a person depicted in an image, a master model 104-2 trained to determine the age (or age-range or threshold age) of a person depicted in an image, and a master model 104-N trained to determine the race of a person depicted in an image.
At best, Dey et al (US 20200184327) teaches in ¶35, ¶40, ¶67-69 the trained child models are evaluated according to one or more criteria. Generally, the criteria can relate to the performance of the model at a given task, e.g., accuracy, and/or other factors, such as the computational cost of training the child model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669